Case 1:20-cr-00075-KD-MU Document 78 Filed 11/17/20 Page 1 of 1           PageID #: 447



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

   UNITED STATES OF AMERICA                 :

   vs.                                      : CRIMINAL NO.: 20-00075-KD-MU

   JORGE ELIZONDO,                          :

         Defendant.                         :


                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT


         Pursuant to the Report and Recommendation of the United States

   Magistrate Judge (Doc. 76) and without any objection having been filed by the

   parties, Defendant’s plea of guilty to Count One of the Indictment is now accepted

   and Defendant is adjudged guilty of such offense.

         The sentencing hearing has been scheduled for February 26, 2021 at 10:00

   a.m. in Courtroom 4B of the United States Courthouse, 155 Saint Joseph St., Mobile

   Alabama, 36602.

         DONE and ORDERED this the 17th day of November 2020.



                                     s/ Kristi K. DuBose
                                     KRISTI K. DuBOSE
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                           1
